United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 December 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-61126
                           Summary Calendar


JUN ZHANG,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A79 939 781
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, circuit judges.

PER CURIAM:*

     Jun Zhang, a native and citizen of China, petitions this

court for review of the BIA’s denial of his motion to reopen

removal proceedings based on changed circumstances in China and

new evidence.    Zhang concedes that his motion to reopen was not

filed until after the 90-day deadline in 8 U.S.C.

§ 1229a(c)(7)(C)(i) had passed, but Zhang argued before the BIA

-- and argues again here -- that his late filing is excused under

§ 1229a(c)(7)(C)(ii) because country conditions changed in China

when government officials there communicated threats against

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-61126
                                -2-

Zhang to his father in response to Zhang’s Falun Gong activities

in the United States.   The BIA rejected this argument and denied

Zhang’s motion to reopen, reasoning that China’s repressive

policy toward Falun Gong practitioners does not represent a

change in country conditions that was not available or

discoverable at the time of Zhang’s previous hearing because the

policy existed at that time.

     We have jurisdiction to entertain Zhang’s petition for

review.   Panjwani v. Gonzales, 401 F.3d 626, 632 (5th Cir. 2005).

This situation is analogous to cases affirming the denial of

motions to reopen where, for example, the birth of another child

in the United States raised for the first time the spectre of

persecution under China’s already-existing “one child” policy.

See Zheng v. U.S. Dep’t of Justice, 416 F.3d 129, 130-131 (2d

Cir. 2005).   Like those cases, the policy at issue here was

discoverable prior to Zhang’s first hearing even if it only

became material for the first time at a later date.   Therefore,

the BIA’s finding that the threats communicated to Zhang’s father

do not reflect the kind of change in country circumstances that

is contemplated by § 1229a(c)(7)(C)(ii) was not an abuse of

discretion.   See Lara v. Trominski, 216 F.3d 487, 496 (5th Cir.

2000); see also Gomez-Arevalo v. Gonzales, 161 F. App’x 354, 357

(5th Cir. 2005) (unpublished).

     Accordingly, Zhang’s motion for judicial notice is GRANTED,

but his petition for review is DENIED.